 

In Re:

Case 18-00371 Docé6 Filed 11/13/18 Page1of2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF MARYLAND wnyg tiny) 13 PH 3

hed

PAD

(Greenbelt Division) te

*

Angela M. Guerrieri

*

Case No. 18-1-5537
(Chapter 13)
* *

* *

Van Franke, Plaintiff *
10233 Parkwood Court
Kensington, MD 20895

Vv.

* Adversary Proceeding 18-ap-00371

Angela M. Guerrieri, Defendant
6009 Sonoma Rd *
Bethesda, MD 20817 *

*

* * * * * * * * * *

ANSWER

Comes now Angela M. Guerrieri, the Debtor, Pro Se to answer the complaint of the

Plaintiff and responds as follows:

1.

2.

Defendant generally denies the allegations.

Defendant generally denies the respective counts in the complaint.

Defendant asserts all applicable defenses to these counts.

Defendant believes the ongoing nature of these disputes show the Plaintiff to be
overly aggressive and unwilling to act, generally, in the best interests of the children.
Defendant believes the Plaintiff is purposely incurring attorney fees because
Defendant cannot both afford the child support and to continue paying her own

attorney fees.

Wherefore, for the foregoing reasons the Defendant request the Court deny any relief to

the Plaintiff.

 

 
 

Case 18-00371 Docé6 Filed 11/13/18 Page 2 of2

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY on this 12" day of November 2018, copies of the foregoing Answer to the

complaint were mailed to the Plaintiff and Plaintiff's Attorney.

Van Franke
10233 Parkwood Court
Kensington, MD 20895

Counsel for Van Franke
Jeffery M. Orenstein
Wolff & Orenstein, LLC
Shady Grove Plaza

15245 Shady Grove Plaza
Rockville, MD 20850

Respectfully submitted,

 

 

 
